Citation Nr: 1024852	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-24 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional low back disability, claimed to have resulted from VA 
outpatient care on July 2, 1980.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1955 to January 1975.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from March 2007 and January 
2008 rating decisions by the Huntington, West Virginia Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A chronic left knee disability was not manifested in service; 
arthritis of the left knee was not manifested in the Veteran's 
first postservice year; and his current left knee disability is 
not shown to be related to his active service, to include 
complaints noted therein. 

2.  It is not shown that the Veteran sustained any additional low 
back disability as a result of his VA outpatient treatment on 
July 2, 1980.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for establishing entitlement to benefits under  
38 U.S.C.A. § 1151 are not met for additional low back disability 
which claimed to have resulted from VA outpatient treatment on 
July 2, 1980.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.361, 17.32 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 73 
Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F 3d. 1328 (Fed. Cir. 2006).

Letters in December 2006 and February 2007 informed the Veteran 
of the evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to obtain 
evidence in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  The letters 
advised the Veteran that he should submit any medical evidence 
pertinent to his claims.  The letters also provided notice 
regarding disability ratings and effective dates of award.  (See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006)).  

Regarding the claim of service connection for a left knee 
disability, the Veteran's service treatment records (STRs), 
pertinent VA and private records, have been secured.  He has not 
identified any pertinent records that remain outstanding.  In 
October 2007 he was afforded a VA examination to secure a nexus 
opinion.  The Board finds the opinion is adequate for rating 
purposes.  The examiner reviewed the record (expressing 
familiarity with the Veteran's history), and explained the 
rationale for the opinion, identifying more likely alternate 
postservice etiology for the disability.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  Regarding his 38 U.S.C.A. § 1151 
eligibility claim, the Veteran contends that because VA delayed 
his treatment, and he subsequently underwent low back surgery at 
a private facility, he suffered additional low back disability.  
The RO requested the records of the private surgical treatment 
(at Roanoke Memorial Hospital).  A February 2007 letter from the 
hospital advised that they no longer have any information 
pertaining to the Veteran.  The record of the July 2, 1980 VA 
outpatient treatment is associated with the claims file (as are 
other related VA records).  In March 2007 the Veteran was a VA 
examination to assess the current status of his low back 
disability, and the examiner offered comment regarding the 
standard of care the Veteran was afforded by VA in July 1980.  
VA's duty to assist is met.  

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence as appropriate, and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims. 

Service connection:

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Certain chronic diseases (including arthritis) may be service 
connected on a presumptive basis if manifested to a degree of 10 
percent within a prescribed period of time (one year for 
arthritis) following discharge from service.  38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be established for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury 
(disability). Hickson v. West, 13 Vet. App. 247, 248 (1999).  

The Veteran's STRs include a June 1970 record which shows he was 
seen for a left knee injury.  He reported tenderness.  Physical 
examination revealed tenderness of the lateral meniscus, 
otherwise stable knee.  X-ray showed bony structure intact; and 
probable joint knee effusion.  Treatment included non weight 
bearing, and ace bandages.  Two days later he was evaluated in an 
orthopedic clinic where it was noted that he was much improved 
(with tenderness, but no instability).  The diagnosis was strain 
bicips tendon.  The leg was placed in a cylinder cast for 2 
weeks, and he was placed on a limited duty profile for 2 weeks, 
with no prolonged standing, stair-climbing or running.  No 
further follow-up is reported.  On January 1973 periodic physical 
examination, the Veteran voiced no left knee complaints and 
clinical evaluation of his lower extremities was normal.  On June 
1974 service retirement physical examination, the Veteran noted 
in medical history that he had had lameness.  He was specifically 
evaluated for such, and it was noted that this referred to the 
knee injury in 1970.  It was further noted that while the Veteran 
indicated he had occasional left knee soreness and stiffness 
directly after the injury, such had since resolved.  The examiner 
noted that the Veteran had full range of motion and strength in 
his left knee and that there were no complications or sequelae.  

A May 2007 X-ray from Bland County Medical Clinic shows 
patellorfemoral joint arthritis.
In an August 2007 statement in support of his claim, the Veteran 
reported that he has experienced left knee pain since his injury 
in service.

On October 2007 VA examination, the Veteran reported pain, 
weakness and stiffness in his left knee.  He denied swelling, 
heat and redness.  He reported that he experiences daily flare-
ups, especially when walking 500 yards and standing greater than 
10 minutes.  He indicated that his pain is relieved with sitting 
and rest.  He stated that he does not take any medication, and 
does not require the use of a crutch, brace, cane or corrective 
shoe.  He reported that he is retired due to his age and that he 
is completely independent in his activities of daily living 
(ADLs), transfer and ambulation.  Physical examination of the 
left knee revealed that the Veteran's gait is antalgic; he limps 
when he walks; he cannot walk on toes and heels; he does not 
perform tandem walking; on palpation there was mild swelling 
without tenderness, edema, as well as effusion.  Range of motion 
was within normal limits, with pain noted at the endpoints.  Left 
knee anterior and posterior drawer tests were negative.  X-rays 
revealed degenerative changes.  Degenerative joint disease (DJD) 
of the left knee was diagnosed.  The examiner noted that the 
Veteran's claims file was reviewed, and opined:

"The Veteran's present left knee condition is not caused by 
his left knee injury that occurred while in service.  It is 
documented on C-file that the Veteran was diagnosed with 
left knee strain, which is an acute and self-limited 
condition.  The Veteran has no documented chronic left knee 
condition and its treatment when he was in active duty.  
Left knee degeneration is more likely age related."

In a December 2007 statement, E. C. H., ANP-C opined:

"The [DJD] of [the Veteran's] left knee is at least as 
likely as not a result of the injury incurred in service in 
1970 and 1971."

In a February 2009 X-ray report from Princeton Community 
Hospital, lateral meniscal degenerative disease with evidence of 
tear was noted (in addition to degenerative changes).
It is not in dispute that the Veteran now has a chronic left knee 
disability.  His left knee arthritis is well documented.  
Likewise, it is not in dispute that he was seen for complaints of 
left knee strain related to an injury in service.  What he must 
still show to establish service connection for a left knee 
disability is that the current disability is related to the 
complaints in service.

The Veteran's STRs reflect that the June 1970 complaint in 
service was acute, and resolved.  After the 2 week profile period 
there was no follow-up treatment (and no complaints) noted during 
the approximately 4 1/2 years of subsequent active service.  
Significantly, on service retirement examination the history of 
left knee injury was noted, but no abnormality was found on 
clinical evaluation at the time, and the injury was considered 
resolved.  To the extent that the Veteran seeks to establish by 
his August 2007 statement that he has had continuity of symptoms 
since the injury in service, the Board finds this allegation not 
credible.  It is inconsistent with contemporaneous clinical 
notations which include his own account on service separation 
that while he had some lingering complaints of tenderness and 
stiffness directly after the injury, such had since resolved.  
Consequently, service connection for left knee disability on the 
basis that chronic left knee disability became manifest in 
service, and persisted, is not warranted.  Furthermore, as there 
is no evidence that arthritis of the left knee was manifested in 
the first postservice year, service connection for such pathology 
on a presumptive basis (as a chronic disease) is also not 
warranted.  

The Veteran may still establish service connection for his left 
knee disability if competent (medical) evidence relates the 
disability to the injury in service (or otherwise to service).  
See 38 C.F.R. § 3.303.  This is a medical question, and there is 
conflicting medical evidence on this point. 

In December 2007 a private provider stated that the Veteran's 
current left knee disability was "at least as likely as not a 
result of the injury incurred in service in 1970 to 1971", she 
does not explain the rationale for such conclusion.  There is no 
indication that she actually examined the Veteran or had any 
familiarity with his medical record (in fact her statement 
suggests the opinion is based on an inaccurate medical history, 
as the record does not shown and injury or treatment in service 
in 1971).  Significantly also, she does not account for the more 
than 32 year postservice period during which no knee complaints 
or treatment were recorded (or that she might have considered the 
possibility of any other etiology for the current knee 
disability).  Accordingly, that opinion has only limited, if any, 
probative value.  

In contrast, the October 2007 VA examiner conducted a detailed 
examination of the Veteran, reviewed the record (noting that the 
injury in service was acute and self-limiting), and opined that 
the current degeneration was age related.  Because he expressed 
familiarity with the accurate factual data, cited to notations in 
clinical data for support that the disability noted in service 
was non-chronic, and explained the rationale for his opinion, 
identifying an alternate more likely etiololgy for the current 
disability (a degenerative process associated with aging), his 
opinion has greater probative value, and is persuasive.  See 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board notes that the Veteran is competent to report his 
symptoms (i.e., knee pain since injury in service).  However, 
because he is a layperson, his own opinion in this matter is not 
competent evidence.  The question of whether a current disability 
might be related to a remote injury in the face of an absence of 
continuity of symptoms is a medical question not capable of lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
Notably, a lengthy time interval between service and the initial 
postservice clinical notation of the disability for which service 
connection is sought (here more than 32 years) is, of itself, a 
factor for consideration against a finding of service connection.  
See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000). The 
preponderance of the evidence is against this claim.  
Accordingly, it must be denied.

38 U.S.C.A. § 1151 Eligibility:

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
or an examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  
To establish entitlement to  benefits under 38 U.S.C.A. § 1151, 
the Veteran must show each of the following: the disability or 
additional disability claimed; VA treatment; a nexus between the 
additional disability and the VA treatment; and that the 
proximate cause of the  additional disability was some element of 
fault on the part of VA, or was an event not reasonably 
foreseeable.  For claims filed on or after October 1, 1997, as in 
this case, the veteran must show that the VA treatment in 
question resulted in additional disability and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an event 
which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 
38 U.S.C.A. § 1151.  

To determine whether additional disability exists, VA compares 
the veteran's physical condition immediately prior to the 
beginning of medical or surgical treatment to the veteran's 
physical condition after such care has ceased.  38 C.F.R. 
§ 3.361(b).  To establish actual causation, the evidence must 
show that the hospital care, medical or surgical treatment, 
resulted in the veteran's additional disability.  Merely showing 
that a veteran received care, treatment, or examination and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c).

To establish that fault on the part of VA caused the additional 
disability, it must be shown that VA hospital care, medical or 
surgical treatment, or examination caused  the veteran's 
additional disability and that VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider; or furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d).

A July 2, 1980 VA record shows that at 11:00pm the Veteran 
presented to the Emergency Room with complaints of low back pain 
radiating down the right leg.  He stated that he experienced low 
back pain for 6 days.  He reported that the pain originally 
occurred in March 1980 while he was playing golf and that he 
subsequently went to his private physician where he was 
prescribed pain medications and told to do back exercises.  
Physical examination was unremarkable.  X-ray revealed some 
narrowing of the lumbar spine.  Sciatica and right sacroilitis 
were diagnosed.  Bed rest for one week and a heating pad were 
prescribed, and the Veteran was given an appointment for the 
orthopedic clinic for the following Monday.  Nursing notes 
further show that the Veteran and his family became very upset 
requesting ambulance and transfer to another hospital at VA 
expense.  When it was explained that this was not possible, they 
called a private ambulance, leaving with destination unknown to 
VA.  

A report of contact date on the following day shows that VA 
talked to the Veteran's private provider, who indicated that 
there was no reason that the Veteran could not be transferred to 
a VA facility (however, he should be contacted first to see if he 
desired such transfer).  When the Veteran was contacted, he 
declined admission to VA.  

In an August 1980 memorandum, a VA Chief of Medical Service 
reviewed the record and found that the Veteran's physical 
findings noted by the admitting VA physician on July 2, 1980 were 
more consistent with sciatica or lumbosacral strain rather than 
nerve root impingement by rupture of an intravertebral disc.

In November 1980 correspondence to a Member of Congress, the 
Chief Medical Director of VA conceded that the Veteran's 
complaints on July 2, 1980 were "of sufficient acuity to merit 
hospitalization and that an error in judgment was made in not 
doing so immediately."   indicated that although symptoms of the 
Veteran's description not infrequently respond to conservative 
therapy, it is apparent that in the Veteran's case his pain was 
of sufficient acuity to merit hospitalization and that an error 
of judgment was made in not doing so immediately.  He noted that 
the Veteran was subsequently admitted to the Roanoke Memorial 
Hospital and that an effort was made to have him transferred back 
to the Salem VA Medical Center but he refused.

On March 2007 VA examination, the Veteran reported constant low 
back pain with occasional radiation to his legs.  He stated that 
the pain was exacerbated by7 bending, standing, walking, sitting, 
and squatting, and was relieved by medication.  He denied bowel 
and bladder function impairment.  He denied having to use a cane 
or crutches.  He reported that he underwent surgery for a 
ruptured disk in July 1980, and another surgery for ruptured disk 
in 1994.  Physical examination revealed an antalgic gait; he 
limped when he walks; he could not walk on his toes and heels; he 
could not do tandem walking; he exhibited a flat lumbar lordosis; 
there was no tenderness nor muscle spasm; he had pain with both 
active and passive range of motion; pain and vibration sensations 
were diminished below the knees; straight leg raising on the 
right side caused a pulling type of pain.  X-rays revealed 
moderate spondylosis deformans at all levels; severe apophyseal 
joint sclerosis at all levels however most severe at the L5-S1 
level; severe Baastrup's disease.  Degenerative disk disease of 
the lumbar spine was diagnosed.  The examiner opined:

"I completely agree with Dr. D. L. C., Chief Medical 
Officer, Department of Medicine and Surgery of the VA that 
an error of judgment was made not admitting the Veteran to 
the Salem VA Medical Center (MC) and subsequent follow-up.  
But, an effort was made to have him transfer back to the 
VAMC but the Veteran refused.  Back surgery does not cure 
lower back pain totally.  The Veteran had had another 
surgery that was done in 1994 at Roper Hospital in 
Charleston, South Carolina; but still he has lower back 
pain, and he has been taking medicine.  What happened to 
our Veteran is unfortunate, as per admitting physician, the 
Veteran has had normal neurological examination.  X-ray of 
spine and orthopedic consults were done.  The Veteran was 
treated conservatively.  This is not carelessness, 
negligence, lack of professional skill, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical team."

The Veteran alleges, in essence, that he is entitled to benefits 
under 38 U.S.C.A. § 1151 because he has additional low back 
disability due to VA's failure to admit and treat him when he 
presented on July 2, 1980.  To establish entitlement to benefits 
under 38 U.S.C.A. § 1151, as a threshold matter, he must show 
that he actually has additional disability as a result of VA 
treatment or surgery.  

The record does not include any medical evidence showing or 
suggesting that the single instance of treatment/non-treatment 
the Veteran was afforded on July 2, 1980 resulted in any 
additional low back disability.  He was examined, X-rays were 
taken, he was given an orthopedic follow-up appointment and was 
prescribed bed rest and a heating pad.  Several hours later, not 
satisfied with the conservative proposed he demanded transfer to 
a private facility at VA expense, and when such was denied, 
arranged for transfer on his own.   

As was noted above to determine whether there is additional 
disability VA compares the Veteran's condition immediately before 
the beginning of [as it pertains here] medical treatment with his 
condition after such treatment has stopped.  See 38 C.F.R. 
§ 3.361(b).  In the instant case, that period of time extended 
from the time the Veteran presented in the VA emergency room on 
July 2, 1980 until he had himself transferred from the VA 
facility by private ambulance hours later.  There is nothing in 
the record suggesting that his back disability increased in 
severity during such period of time.  The only further evidence 
that might have served to show some increase in severity of the 
low back disability during the period of time in question, 
admitting findings when the Veteran presented to Roanoke Memorial 
Hospital where he had back surgery 6 days later, is unavailable 
(as approximately 30 years have now lapsed).  There is nothing in 
the record to suggest that that the surgery which the Veteran 
underwent at Roanoke Memorial hospital was for disability other 
than/greater than that with which he presented at VA.  (The 
Veteran's own assertions appear to acknowledge such, as he argues 
that his presenting symptoms at the VA on July 2, 1980 merited 
admission and other than conservative care.)    

In summary, the threshold legal requirement for substantiating a 
§ 1151 claim, evidence of additional disability resulting from VA 
treatment is not met.  The Board notes that VA has acknowledged 
that the failure to admit the Veteran on July 2, 1980 represented 
an error in judgement.  Given that he transferred directly to a 
treating facility of his choice, any allegation that there was 
resulting delay in treatment leading to additional back 
disability is baseless.  It is likewise not in dispute that the 
Veteran may now (after 30 years and two private surgical 
interventions) have additional back disability.  However, the 
current status of his back disability is not a proper factor for 
determining whether VA treatment on July 2, 1980 resulted in 
additional disability.  See 38 C.F.R. § 3.361(b).

As the preponderance of the evidence is against a finding that 
the Veteran's has additional back disability as a result of the 
VA treatment he received on July 2, 1980 the criteria for 
establishing entitlement to the benefit sought are not met, and 
the claim must be denied.


ORDER

Service connection for a left knee disability is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional low back disability claimed to be due to VA t 
treatment received on July 2, 1980 is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


